         Case1:20-cv-09913-AJN
         Case 1:20-cv-09913-AJN Document
                                Document10
                                         9 Filed
                                           Filed02/05/21
                                                 02/08/21 Page
                                                          Page11of
                                                                 of11




                                                                                    February 5, 2021
VIA ECF
The Honorable Alison J. Nathan
United States District Court Judge
United States District Court
                                                        2/8/2021
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                       Re:     Thorne v. Jerrys Artarama N.C. Inc., et al.,
                               Case No.: 1:20-cv-9913-AJN
Dear Judge Nathan,

        The undersigned represents Braulio Thorne, on behalf of himself and all other persons
similarly situated (“Plaintiff”) in the above referenced matter against Jerrys Artarama N.C. Inc.,
and Jerrys Artarama Of Raleigh, Inc., (collectively referred to as “Defendant”). The undersigned
respectfully requests that the Initial Conference scheduled for February 12, 2021 at 3:00 PM
(Dkt. 8) be adjourned for 60 days because Counsel for Defendant was recently retained, although
he has not filed his Notice of Appearance yet, and needs time to review this matter thoroughly
and consult with his client. Counsel for Defendant joins in this request.

       Thank you for your attention to this matter. Should the Court have any questions, please
do not hesitate to contact the undersigned attorney.


         7KHLQLWLDOSUHWULDOFRQIHUHQFHLVKHUHE\                           Respectfully submitted,
         DGMRXUQHGWR$SULODWSP
         7KHSDUWLHVDUHRUGHUHGWRVXEPLWWKH                     GOTTLIEB & ASSOCIATES
         GRFXPHQWVGHVFULEHGLQ'NW1RDWOHDVW
         RQHZHHNEHIRUHWKHFRQIHUHQFH                                /s/Jeffrey M. Gottlieb, Esq.
         6225'(5('
                                                                          Jeffrey M. Gottlieb, Esq.
cc: All counsel of record via ECF                      2/8/2021
